

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 21,
2009, is by and among Magnum d’Or Resources, Inc., a Nevada corporation, with
offices located at 110 E. Broward Boulevard, Suite 1700, Ft. Lauderdale, Florida
33301 (the “Company”), and the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).


RECITALS
 
A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Company has authorized senior secured convertible notes, in the
form attached hereto as Exhibit A (the “Notes”), which Notes shall be
convertible into shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”) (as converted, collectively, the “Conversion
Shares”), in accordance with the terms of the Notes.


C.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) the aggregate original
principal amount of the Notes set forth opposite such Buyer’s name in column (3)
on the Schedule of Buyers, (ii) a warrant to acquire up to that number of
additional shares of Common Stock set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers, in the form attached hereto as Exhibit B (the
“Series A Warrants”) (as exercised, collectively, the “Series A Warrant
Shares”), (iii) a warrant to acquire up to that number of additional shares of
Common Stock set forth opposite such Buyer’s name in column (5) on the Schedule
of Buyers, in the form attached hereto as Exhibit C (the “Series B Warrants”)
(as exercised, collectively, the “Series B Warrant Shares”) and (iv) a warrant
to acquire up to that number of additional shares of Common Stock set forth
opposite such Buyer’s name in column (6) on the Schedule of Buyers, in the form
attached hereto as Exhibit D (the “Series C Warrants”) (as exercised,
collectively, the “Series C Warrant Shares”).  The Series A Warrants, the Series
B Warrants and the Series C Warrants are collectively referred to herein as the
“Warrants.” The Series A Warrant Shares, the Series B Warrant Shares and the
Series C Warrant Shares are collectively referred to herein as the “Warrant
Shares.”


D.           At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit E (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.


E.           The Notes, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities.”

 
 

--------------------------------------------------------------------------------

 
 
F.           The Notes will be secured by (i) a first priority perfected
security interest in all of the assets of the Company and its Subsidiaries (as
defined below) and (ii) a third priority perfected security interest in all of
the assets of the Company located in Hudson, Colorado, each as evidenced by
security agreements as the Buyers shall require in form and substance acceptable
to each Buyer (such security agreements, together with the other security
documents and agreements entered into in connection with this Agreement and each
of such other documents and agreements, as each may be amended or modified from
time to time, collectively, the “Security Documents”), and each of its
Subsidiaries (as defined below) will execute a guaranty (collectively, the
“Guaranties”) pursuant to which each of them guarantees the obligations of the
Company under the Transaction Documents (as defined below).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
 
1.
PURCHASE AND SALE OF NOTES AND WARRANTS.

 
(a)           Notes and Warrants.  Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, shall purchase
from the Company on the Closing Date (as defined below), a Note in the principal
amount as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers along with (i) Series A Warrants to acquire up to that number of
Series A Warrant Shares as is set forth opposite such Buyer’s name in column (4)
on the Schedule of Buyers, (ii) Series B Warrants to acquire up to that number
of Series B Warrant Shares as is set forth opposite such Buyer’s name in column
(5) on the Schedule of Buyers and (iii) Series C Warrants to acquire up to that
number of Series C Warrant Shares as is set forth opposite such Buyer’s name in
column (6) on the Schedule of Buyers.
 
(b)           Closing.  The closing (the “Closing”) of the purchase of the Notes
and the Warrants by the Buyers shall occur at the offices of Greenberg Traurig,
LLP, 77 W. Wacker Drive, Suite 3100, Chicago, Illinois 60601, or at such other
location that is mutually agreed upon by the parties hereto.  The date and time
of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time, on the
first (1st) Business Day on which the conditions to the Closing set forth in
Sections 6 and 7 below are satisfied or waived (or such later date as is
mutually agreed to by the Company and each Buyer).  As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.
 
(c)           Purchase Price.  The aggregate purchase price for the Notes and
the Warrants to be purchased by each Buyer (the “Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (7) on the Schedule of
Buyers.

 
2

--------------------------------------------------------------------------------

 

(d)           Form of Payment.  On the Closing Date, (i) each Buyer shall pay
its respective Purchase Price to the Company for the Note and the Warrants to be
issued and sold to such Buyer at the Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions and
(ii) the Company shall deliver to each Buyer (A) a Note (in such amount as is
set forth opposite such Buyer’s name in column (3) of the Schedule of Buyers),
(B) a Series A Warrant pursuant to which such Buyer shall have the right to
acquire up to such number of Series A Warrant Shares as is set forth opposite
such Buyer’s name in column (4) of the Schedule of Buyers, (C) a Series B
Warrant pursuant to which such Buyer shall have the right to acquire up to such
number of Series B Warrant Shares as is set forth opposite such Buyer’s name in
column (5) of the Schedule of Buyers and (D) a Series C Warrant pursuant to
which such Buyer shall have the right to acquire up to such number of Series C
Warrant Shares as is set forth opposite such Buyer’s name in column (6) of the
Schedule of Buyers, in all cases, duly executed on behalf of the Company and
registered in the name of such Buyer or its designee.
 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:
 
(a)           Organization; Authority.  Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.
 
(b)           No Public Sale or Distribution.  Such Buyer is (i) acquiring its
Note and Warrants, (ii) upon conversion of its Note will acquire the Conversion
Shares issuable upon conversion thereof, and (iii) upon exercise of its Warrants
will acquire the Warrant Shares issuable upon exercise thereof, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable
securities laws, except pursuant to sales registered or exempted under the 1933
Act; provided, however, by making the representations herein, such Buyer does
not agree, or make any representation or warranty, to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.  Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business.  Such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Securities in violation of applicable
securities laws.
 
(c)           Accredited Investor Status.  Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 
3

--------------------------------------------------------------------------------

 
 
(e)           Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer.  Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein or any representations and warranties contained in
any other Transaction Document or any other document or instrument executed
and/or delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby.  Such Buyer understands that its investment in
the Securities involves a high degree of risk.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
 
(f)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g)           Transfer or Resale.  Such Buyer understands that except as
provided in the Registration Rights Agreement and Section 4(h) hereof: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to such Buyer, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined below) through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.
 
(h)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and constitutes the
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 
4

--------------------------------------------------------------------------------

 
 
(i)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
 
(j)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.
 
(k)           Certain Trading Activities.  Such Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that such Buyer was first contacted by the
Placement Agent (as defined below) regarding the investment in the Company
contemplated by this Agreement through the date hereof. “Short Sales” means all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
1934 Act (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).  Such Buyer does not as of the date hereof,
and will not immediately following the Closing, own 10% or more of the Company’s
issued and outstanding shares of Common Stock (calculated based on the
assumption that all Equivalents (as defined below) owned by such Buyer, whether
or not presently exercisable or convertible, have been fully exercised or
converted (as the case may be) but taking into account any limitations on
exercise or conversion (including “blockers”) contained therein).
 
(l)           General Solicitation.  Such Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to each of the Buyers that:

 
5

--------------------------------------------------------------------------------

 

(a)           Organization and Qualification.  Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be
conducted.  Each of the Company and each of its Subsidiaries is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents (as defined below).  Other than its Subsidiaries, there is no Person
in which the Company, directly or indirectly, owns capital stock or holds an
equity or similar interest.  “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”


(b)           Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and to
issue the Securities in accordance with the terms hereof and thereof.  Each
Subsidiary has the requisite power and authority to enter into and perform its
obligations under the Transaction Documents to which it is a party.  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and its Subsidiaries, and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the reservation for issuance
and issuance of the Conversion Shares issuable upon conversion of the Notes and
the issuance of the Warrants and the reservation for issuance and issuance of
the Warrant Shares issuable upon exercise of the Warrants) have been duly
authorized by the Company’s board of directors and each of its Subsidiaries’
board of directors or other governing body, as applicable, and (other than the
filing with the SEC of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement and any other filings as
may be required by any state securities agencies) no further filing, consent or
authorization is required by the Company, its Subsidiaries, their respective
boards of directors or their stockholders or other governing body.  This
Agreement and the other Transaction Documents to which it is a party have been
duly executed and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.  The Transaction Documents to which
each Subsidiary is a party have been duly executed and delivered by each such
Subsidiary, and constitutes the legal, valid and binding obligations of each
such Subsidiary, enforceable against each such Subsidiary in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.  “Transaction Documents” means, collectively, this Agreement,
the Notes, the Warrants, the Security Documents, the Guaranties, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions (as
defined in Section 5(b)) and each of the other agreements and instruments
entered into by the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.
 
6

--------------------------------------------------------------------------------


 
(c)           Issuance of Securities.  The issuance of the Notes and the
Warrants are duly authorized and upon issuance in accordance with the terms of
the Transaction Documents shall be validly issued, fully paid and non-assessable
and free from all taxes, liens, charges and other encumbrances with respect to
the issue thereof.  As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than 133% of the sum of (i) the maximum
number of Conversion Shares issuable upon conversion of the Notes (assuming for
purposes hereof that the Notes are convertible at the initial Conversion Price
(as defined in the Notes) and without taking into account any limitations on the
conversion of the Notes set forth therein) and (ii) the maximum number of
Warrant Shares issuable upon exercise of the Warrants (without taking into
account any limitations on the exercise of the Warrants set forth
therein).  Upon conversion in accordance with the Notes or exercise in
accordance with the Warrants (as the case may be), the Conversion Shares and the
Warrant Shares, respectively, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock.  Subject to the accuracy of the representations and warranties of the
Buyers in this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes, the Warrants,
the Conversion Shares and Warrant Shares and the reservation for issuance of the
Conversion Shares and Warrant Shares) will not (i) result in a violation of the
Articles of Incorporation (as defined below) or other organizational documents
of the Company or any of its Subsidiaries, any capital stock of the Company or
any of its Subsidiaries or Bylaws (as defined below) of the Company or any of
its Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC
Bulletin Board (the “Principal Market”) and including all applicable Canadian
and Quebec laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
(e)           Consents.  Neither the Company nor any Subsidiary is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof.  All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and
neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company or any Subsidiary from obtaining
or effecting any of the registration, application or filings pursuant to the
preceding sentence.  The Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
7

--------------------------------------------------------------------------------


 
(f)           Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)).  The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities.  The Company
further represents to each Buyer that the Company’s and each Subsidiary’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company, each Subsidiary and
their respective representatives.
 
(g)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  Other than Chardan Capital
Markets, LLC (the “Placement Agent”), neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.
 
(h)           No Integrated Offering.  None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of the issuance of any of the Securities under the
1933 Act or cause the offering of any of the Securities to be integrated with
other offerings.

 
8

--------------------------------------------------------------------------------

 
 
(i)           Dilutive Effect.  The Company understands and acknowledges that
the number of Conversion Shares and Warrant Shares will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
the Conversion Shares upon conversion of the Notes and the Warrant Shares upon
exercise of the Warrants in accordance with this Agreement, the Notes and the
Warrants is, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.
 
(j)           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Buyer’s ownership
of the Securities.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.
 
(k)           SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR
system.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Buyers which is not included in
the SEC Documents (including, without limitation, information referred to in
Section 2(e) of this Agreement) contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.
 
9

--------------------------------------------------------------------------------


 
(l)           Absence of Certain Changes.  Since the date of the Company’s most
recent audited or reviewed financial statements contained in a Form 10-K, there
has been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries.  Since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the
aggregate.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below).  For purposes of this Section 3(l), “Insolvent” means, (I) with respect
to the Company and its Subsidiaries, on a consolidated basis, (i) the present
fair saleable value of the Company’s and its Subsidiaries’ assets is less than
the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature; and (II)
with respect to the Company and each Subsidiary, individually, (i) the present
fair saleable value of the Company’s or such Subsidiary’s (as the case may be)
assets is less than the amount required to pay its respective total
Indebtedness, (ii) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature.  Neither the Company nor any of its Subsidiaries has engaged
in business or in any transaction, and is not about to engage in business or in
any transaction, for which the Company’s or such Subsidiary’s remaining assets
constitute unreasonably small capital.
 
(m)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or their respective business, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced or (ii) could have a material adverse
effect on any Buyer’s investment hereunder or could have a Material Adverse
Effect.

 
10

--------------------------------------------------------------------------------

 

 (n)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively.  Neither the Company
nor any of its Subsidiaries is in violation of any judgment, decree or order or
any statute, ordinance, rule or regulation applicable to the Company or any of
its Subsidiaries, and neither the Company nor any of its Subsidiaries will
conduct its business in violation of any of the foregoing, except in all cases
for possible violations which could not, individually or in the aggregate, have
a Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future.  Since January 1, 2007, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.  The Company and
each of its Subsidiaries possess all certificates, authorizations and permits
issued by the appropriate regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(o)           Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(p)           Sarbanes-Oxley Act.  The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
(q)           Transactions With Affiliates.  Other than the grant of stock
options disclosed on Schedule 3(q), none of the officers, directors or employees
of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.
 
11

--------------------------------------------------------------------------------


 
(r)           Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 150,000,000 shares of Common Stock,
of which, 72,836,212 issued and outstanding and 1,902,000 shares are reserved
for issuance pursuant to securities (other than the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(ii) 50,000,000 shares of preferred stock, of which 40,000,000 are issued and
outstanding.  75,261,788 shares of Common Stock are held in treasury.  All of
such outstanding shares are duly authorized and have been, or upon issuance will
be, validly issued and are fully paid and nonassessable. 37,009,731 shares of
the Company’s issued and outstanding Common Stock on the date hereof are as of
the date hereof owned by Persons who are “affiliates” (as defined in Rule 405 of
the 1933 Act and calculated based on the assumption that only officers,
directors and holders of at least 10% of the Company’s issued and outstanding
Common Stock are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its Subsidiaries.  To the Company’s knowledge, other than those beneficial
owners identified in the Company’s Form 10-K for the fiscal year ended September
30, 2008, no Person owns 10% or more of the Company’s issued and outstanding
shares of Common Stock (calculated based on the assumption that all Equivalents,
whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws). Except as disclosed in Schedule 3(r) and as expressly
contemplated by the terms of the Transaction Documents: (i) none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
bylaws, as amended and as in effect on the date hereof (the “Bylaws”), and the
terms of all securities convertible into, or exercisable or exchangeable for,
shares of Common Stock and the material rights of the holders thereof in respect
thereto.
 
12

--------------------------------------------------------------------------------


 
(s)           Indebtedness and Other Contracts.  Except as disclosed on Schedule
3(s) and as expressly contemplated by the terms of the Transaction Documents,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
13

--------------------------------------------------------------------------------


 
(t)           Absence of Litigation.  Except as set forth on Schedule 3(t),
there is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors which is outside
of the ordinary course of business or individually or in the aggregate material
to the Company or any of its Subsidiaries.  There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its
Subsidiaries.  The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act.
 
(u)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
(v)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  The Company believes that its and its Subsidiaries’
relations with their respective employees are good.  No executive officer (as
defined in Rule 501(f) promulgated under the 1933 Act) or other key employee of
the Company or any of its Subsidiaries has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary.  No executive officer or other key employee of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer or other key employee (as the case may be) does not subject
the Company or any of its Subsidiaries to any liability with respect to any of
the foregoing matters.  The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------


 
(w)           Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case, free and clear of all liens, encumbrances
and defects except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its Subsidiaries.
 
(x)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted.  None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement.  The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others.  There is no claim, action or proceeding being made or
brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights.  The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings.  The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights.
 
(y)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z)           Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
15

--------------------------------------------------------------------------------


 
(aa)           Tax Status. The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
(bb)           Internal Accounting and Disclosure Controls. As disclosed in the
Company’s Form 10-Q for the period ended June 30, 2009, the Company has
evaluated, with the participation of its Chief Executive Officer and Chief
Financial Officer, the effectiveness of its disclosure controls and procedures,
and based on this evaluation, the Company has concluded that its disclosure
controls and procedures (as defined in Rules 13a-15(e) under the 1934 Act ) are
not adequate to ensure that information required to be disclosed by the Company
in reports that are filed or submitted under the 1934 Act is recorded,
processed, summarized and reported within the time periods specified in SEC
rules and forms. These matters persist despite the Company having developed and
partially implemented a plan to ensure that all information will be recorded
accurately, processed effectively, summarized promptly and reported on a timely
basis. The Company’s internal control over financial reporting (as defined in
Rules 13a-15(f) under the 1934 Act ) disclosure, financial controls, and
reporting procedures are designed by, or under the supervision of, the Company’s
Chief Executive Officer and Chief Financial Officer. The Company’s Chief
Executive Officer and Chief Financial Officer are solely involved in
implementing the Company’s internal control over financial reporting, financial
controls, and reporting procedures in an effort to provide reasonable assurance
regarding the reliability of financial reporting, the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles, and the structural flexibility required to effectuate
such procedures. The Company does not presently have any Board of Director
members, management, or other personnel responsible for the Company’s internal
control over financial reporting. The Company’s internal control over financial
reporting, financial controls, and reporting procedures are consistent with
generally accepted accounting principles, and include those policies and
procedures that: (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company; (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles, and that receipts and
expenditures of the Company are being made only with the authorization of the
Company’s Chief Executive Officer and Chief Financial Officer; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the Company’s assets, and unauthorized
transactions, that could have a material effect on the Company’s financial
statements.


(cc)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.
 
16

--------------------------------------------------------------------------------


 
(dd)           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of  1940, as amended.
 
(ee)           Acknowledgement Regarding Buyers’ Trading Activity. It is
understood and acknowledged by the Company (i) that following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that any Buyer, and counter parties in “derivative” transactions to
which any such Buyer is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which were established prior to such
Buyer’s knowledge of the transactions contemplated by the Transaction Documents,
and (iii) that each Buyer shall not be deemed to have any affiliation with or
control over any arm’s length counter party in any “derivative”
transaction.  The Company further understands and acknowledges that following
the public disclosure of the transactions contemplated by the Transaction
Documents pursuant to the Press Release one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares or Conversion Shares, as applicable, deliverable
with respect to the Securities are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted.  The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.
 
(ff)           Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company or any of its Subsidiaries to facilitate the sale or
resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities (other than the
Placement Agent), or (iii) paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company or any of
its Subsidiaries.
 
(gg)           U.S. Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company and each Subsidiary shall so certify
upon any Buyer’s request.  The Common Stock does not derive, and has not at
any time during the previous five years derived, directly or indirectly more
than 50% of its fair market value from one or any combination of: (i) real
property situated in Canada, (ii) Canadian resource property and (iii) timber
resource properties (as such terms are defined for purposes of the Income Tax
Act (Canada).
 
17

--------------------------------------------------------------------------------


 
(hh)           Registration Eligibility.  The Company is eligible to register
the Registrable Securities for resale by the Buyers using Form S-3 promulgated
under the 1933 Act.
 
(ii)             Transfer Taxes.  On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(jj)            Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(kk)           Shell Company Status.  The Company is not now, and has never
been, an issuer identified in, or subject to, Rule 144(i).
 
(ll)            Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents.  The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
 
18

--------------------------------------------------------------------------------


 
(mm)         Ranking of Notes.  Except as set forth on Schedule 3(mm), no
Indebtedness of the Company, at the Closing, will be senior to, or pari passu
with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise.
 
4.
COVENANTS.

 
(a)           Best Efforts.  Each Buyer shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6 of
this Agreement.  The Company shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Section 7 of this
Agreement.
 
(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.
 
(c)           Reporting Status.  Until the date on which the Buyers shall have
sold all of the Registrable Securities (the “Reporting Period”), the Company
shall timely file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status as an issuer required
to file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.
 
(d)           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Securities solely for general working capital purposes.
 
(e)           Financial Information. The Company agrees to send the following to
each Investor (as defined in the Registration Rights Agreement) during the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, electronic copies (delivered via electronic mail) of all press releases
issued by the Company or any of its Subsidiaries and (iii) electronic copies
(delivered via electronic mail) of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
19

--------------------------------------------------------------------------------


 
(f)           Listing.  The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) and
shall maintain such listing or designation for quotation (as the case may be) of
all Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system.  The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, the
New York Stock Exchange, the Nasdaq Global Market or the Nasdaq Global Select
Market (each, an “Eligible Market”).  Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).
 
(g)           Fees.  The Company shall reimburse Cranshire Capital, L.P.
(“Cranshire”) or its designee(s) for all actual costs and expenses incurred by
it or its affiliates in connection with the transactions contemplated by the
Transaction Documents (including, without limitation, all legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence and
regulatory filings in connection therewith), which amount shall be withheld by
Cranshire from its Purchase Price at the Closing or paid by the Company upon
termination of this Agreement on demand by Cranshire so long as such termination
did not occur as a result of a material breach by Cranshire of any of its
obligations hereunder (as the case may be), less $65,000 which was previously
advanced to Cranshire by the Company. If the amount so withheld at Closing by
Cranshire was less than the aggregate amount of costs and expenses actually
incurred by it or its affiliates in connection with the transactions
contemplated by the Transaction Documents, the Company shall promptly reimburse
Cranshire on demand for all such costs and expenses not so reimbursed through
such withholding at the Closing. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or broker’s
commissions (other than for Persons engaged by any Buyer) relating to or arising
out of the transactions contemplated hereby (including, without limitation, any
fees payable to the Placement Agent, who is the Company’s sole placement agent
in connection with the transactions contemplated by this Agreement). The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.
 
(h)           Pledge of Securities. Notwithstanding anything to the contrary
contained in Section 2(g), the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder. Each Buyer effecting a pledge of
Securities shall provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document within five (5) Business Days of such pledge or transaction. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by a Buyer, provided that such Buyer shall reimburse
Company for any reasonable and customary costs incurred in connection with the
execution and delivery of such documentation.
 
20

--------------------------------------------------------------------------------



(i)             Disclosure of Transactions and Other Material Information.  The
Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to the Buyers disclosing all the material terms
of the transactions contemplated by the Transaction Documents.  On or before
8:30 a.m., New York time, on the second (2nd) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching all the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the form of the Security Documents, the form of
Guaranties, the form of the Notes, the form of the Warrants and the form of the
Registration Rights Agreement) (including all attachments, the “8-K
Filing”).  From and after the issuance of the Press Release, the Company shall
have disclosed all material, non-public information (if any) delivered to any of
the Buyers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide any Buyer
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the issuance of the Press Release without the
express prior written consent of such Buyer.  In the event of a breach of any of
the foregoing covenants or any of the covenants contained in Section 4(o) by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents (as determined in the reasonable good faith
judgment of such Buyer), in addition to any other remedy provided herein or in
the Transaction Documents, such Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents.  No Buyer shall have any liability to the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure.  Subject
to the foregoing, neither the Company, its Subsidiaries nor any Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Without the
prior written consent of the applicable Buyer, the Company shall not (and shall
cause each of its Subsidiaries and affiliates to not) disclose the name of such
Buyer in any filing, announcement, release or otherwise.
 
21

--------------------------------------------------------------------------------


 
(j)             Additional Registration Statements.  Until the Applicable Date
(as defined below) and at any time thereafter while any Registration Statement
is not effective or the prospectus contained therein is not available for use,
the Company shall not file a registration statement under the 1933 Act relating
to securities that are not the Registrable Securities. “Applicable Date” means
the first date on which the resale by the Buyers of all Registrable Securities
is covered by one or more effective Registration Statements (as defined in the
Registration Rights Agreement) (and each prospectus contained therein is
available for use on such date).
 
(k)             Additional Issuance of Securities.  The Company agrees that for
the period commencing on the date hereof and ending on the date immediately
following the one hundredth (100th) Trading Day (as defined in the Warrants)
anniversary of the Applicable Date (the “Restricted Period”), neither the
Company nor any of its Subsidiaries shall directly or indirectly issue, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
issuance, offer, sale, grant or any option to purchase or other disposition of)
any of their respective equity or equity equivalent securities, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time and under any circumstances convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
capital stock and other securities of the Company (including, without
limitation, any securities of the Company or any Subsidiary which entitle the
holder thereof to acquire Common Stock at any time, including without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock) (collectively with such capital stock or other securities of the Company,
“Equivalents”) (any such issuance, offer, sale, grant, disposition or
announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the
foregoing, this Section 4(k) shall not apply in respect of the issuance of (i)
(A) shares of Common Stock (including shares of Common Stock issuable upon
exercise of standard options to purchase Common Stock or standard warrants to
purchase Common Stock) to directors, officers, the consultants expressly set
forth on Schedule 4(k) attached hereto or employees of the Company, in each
case, in their capacity as such pursuant to an Approved Share Plan (as defined
below), provided that (1) all such issuances (taking into account the shares of
Common Stock issuable upon exercise of such options and warrants) after the date
hereof pursuant to this clause (A) do not, in the aggregate, exceed more than
10% of the Common Stock issued and outstanding immediately prior to the date
hereof and (2) neither such options nor warrants are amended to increase the
number of shares issuable thereunder or to lower the exercise price thereof or
to otherwise materially change the terms or conditions thereof in any manner
that adversely affects any of the Buyers, (B) shares of Common Stock issued upon
the conversion or exercise of Equivalents issued prior to the date hereof,
provided that such Equivalents have not been amended since the date of this
Agreement to increase the number of shares issuable thereunder or to lower the
exercise or conversion price thereof or otherwise materially change the terms or
conditions thereof in any manner that adversely affects any of the Buyers, (C)
the Conversion Shares and (D) the Warrant Shares (each of the foregoing in
clauses (A) through (D), collectively the “Excluded Securities”) or (ii) up to
400,000 shares of Common Stock in the aggregate to Patton Boggs, LLP and Stephen
A. Zrenda, Jr. in consideration for legal services provided to the Company,
provided that the Company shall not issue more than 50,000 of such 400,000
shares in the aggregate in any calendar month. “Approved Share Plan” means any
employee benefit plan which has been approved by the board of directors of the
Company prior to or subsequent to the date hereof pursuant to which shares of
Common Stock and standard options to purchase Common Stock may be issued to any
employee, officer or director for services provided to the Company in their
capacity as such.
 
22

--------------------------------------------------------------------------------


 
(l)             Reservation of Shares.  So long as any Notes or Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 133% of (i)
the maximum number of shares of Common Stock issuable upon conversion of all the
Notes (assuming for purposes hereof, that the Notes are convertible at the
Conversion Price (as defined in the Notes) and without regard to any limitations
on the exercise of the Notes set forth therein) and (ii) the maximum number of
shares of Common Stock issuable upon exercise of all the Warrants (without
regard to any limitations on the exercise of the Warrants set forth therein).
 
(m)            Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse
Effect.  The Company shall conduct its business in such a manner as will ensure
that the Common Stock does not derive directly or indirectly more than 50% of
its fair market value from one or any combination of: (i) real property situated
in Canada, (ii) Canadian resource property and (iii) timber resource properties
(as such terms are defined for purposes of the Income Tax Act (Canada).  No
portion of any interest paid on the Notes shall be deductible by the Company in
computing the Company’s taxable income earned in Canada for purposes of the
Income Tax Act (Canada).
 
(n)            Variable Rate Transaction.  Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms, the
Company and each Subsidiary shall be prohibited from effecting or entering into
an agreement to effect any Subsequent Placement involving a Variable Rate
Transaction without the prior written consent of the holders of a majority of
the then-outstanding principal amount of the Notes (for clarification purposes
and without implication that the contrary would otherwise be true, it is
expressly understood and agreed that a Variable Rate Transaction that is so
consented to still constitutes a Subsequent Placement that is subject to the
terms and conditions of this Agreement, including without limitation, Section
4(o)). “Variable Rate Transaction” means a transaction in which the Company or
any Subsidiary (i) issues or sells any Equivalents either (A) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such Equivalents, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such Equivalents or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an equity line of credit) whereby the
Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation”
rights).  Each Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.
 
23

--------------------------------------------------------------------------------


 
(o)            Participation Right. Until all of the Notes have been converted,
redeemed or otherwise satisfied in accordance with their terms, neither the
Company nor any of its Subsidiaries shall, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4(o).  The Company acknowledges and agrees that the right set forth in
this Section 4(o) is a right granted by the Company, separately, to each Buyer.
 
   (i)           At least five (5) Trading Days prior to any proposed or
intended Subsequent Placement, the Company shall deliver to each Buyer a written
notice of its proposal or intention to effect a Subsequent Placement (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(i) a statement that the Company proposes or intends to effect a Subsequent
Placement, (ii) a statement that the statement in clause (i) above does not
constitute material, non-public information and (iii) a statement informing such
Buyer that it is entitled to receive an Offer Notice (as defined below) with
respect to such Subsequent Placement upon its written request. Upon the written
request of a Buyer within three (3) Trading Days after the Company’s delivery to
such Buyer of such Pre-Notice, and only upon a written request by such Buyer,
the Company shall promptly, but no later than one (1) Trading Day after such
request, deliver to each Buyer an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (z) offer to issue and sell to or exchange with such Buyer in accordance
with the terms of the Offer all of the Offered Securities, provided that the
number of Offered Securities which such Buyer shall have the right to subscribe
for under this Section 4(o) shall be (a) based on such Buyer’s pro rata portion
of the aggregate original principal amount of the Notes purchased hereunder by
all Buyers (the “Basic Amount”), and (b) with respect to each Buyer that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).


   (ii)          To accept an Offer, in whole or in part, such Buyer must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Buyer’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Buyer’s Basic Amount that such Buyer
elects to purchase and, if such Buyer shall elect to purchase all of its Basic
Amount, the Undersubscription Amount, if any, that such Buyer elects to purchase
(in either case, the “Notice of Acceptance”).  If the Basic Amounts subscribed
for by all Buyers are less than the total of all of the Basic Amounts, then such
Buyer who has set forth an Undersubscription Amount in its Notice of Acceptance
shall be entitled to purchase, in addition to the Basic Amounts subscribed for,
the Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), such Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary.  Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to each Buyer a new Offer Notice and the Offer
Period shall expire on the fifth (5th) Business Day after such Buyer’s receipt
of such new Offer Notice.
 
24

--------------------------------------------------------------------------------




   (iii)         The Company shall have five (5) days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.


   (iv)         In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(o)(iii) above), then such Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to this Section 4(o) prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities.  In the event that any Buyer so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Buyers in accordance with Section 4(o)(i) above.


   (v)          Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, such Buyer shall acquire from the
Company, and the Company shall issue to such Buyer, the number or amount of
Offered Securities specified in its Notice of Acceptance.  The purchase by such
Buyer of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and such Buyer of a separate purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to such Buyer and its counsel.
 
25

--------------------------------------------------------------------------------




   (vi)         Any Offered Securities not acquired by a Buyer or other Persons
in accordance with this Section 4(o) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement.


   (vii)        The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver or release under or in
connection with, any agreement previously entered into with the Company or any
instrument received from the Company.


   (viii)       Notwithstanding anything to the contrary in this Section 4(o)
and unless otherwise agreed to by such Buyer, the Company shall either confirm
in writing to such Buyer that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such Buyer
will not be in possession of any material, non-public information, by the fifth
(5th) Business Day following delivery of the Offer Notice.  If by such fifth
(5th) Business Day, no public disclosure regarding a transaction with respect to
the Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by such Buyer, such transaction shall be
deemed to have been abandoned and such Buyer shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.  Should the Company decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
such Buyer with another Offer Notice and such Buyer will again have the right of
participation set forth in this Section 4(o).  The Company shall not be
permitted to deliver more than one such Offer Notice to such Buyer in any sixty
(60) day period.
 
   (ix)         The restrictions contained in this Section 4(o) shall not apply
in connection with the issuance of any Excluded Securities.  The Company shall
not circumvent the provisions of this Section 4(o) by providing terms or
conditions to one Buyer that are not provided to all.
 
(p)            Passive Foreign Investment Company.  The Company shall conduct
its business in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
26

--------------------------------------------------------------------------------


 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 
(a)            Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes and the Warrants
in which the Company shall record the name and address of the Person in whose
name the Notes and the Warrants have been issued (including the name and address
of each transferee), the principal amount of the Notes held by such Person, the
number of Conversion Shares issuable upon conversion of the Notes and the number
of Warrant Shares issuable upon exercise of the Warrants held by such
Person.  The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
 
(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to each of the Buyers (the “Irrevocable Transfer Agent Instructions”)
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares in such
amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or the exercise of the Warrants (as the case may
be).  The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(g) hereof, will be given
by the Company to its transfer agent with respect to the Securities, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company, as applicable, to the extent provided in this Agreement and the
other Transaction Documents.  If a Buyer effects a sale, assignment or transfer
of the Securities in accordance with Section 2(g), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment.  In the event that such sale, assignment or transfer
involves Conversion Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule 144,
the transfer agent shall issue such shares to such Buyer, assignee or transferee
(as the case may be) without any restrictive legend in accordance with Section
5(d) below. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.  The Company shall cause its counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on each Effective Date (as defined
in the Registration Rights Agreement).  Any fees (with respect to the transfer
agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities shall be borne by
the Company.
 
(c)            Legends.  Each Buyer understands that the Securities have been
issued (or will be issued in the case of the Conversion Shares and the Warrant
Shares) pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the Securities shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
27

--------------------------------------------------------------------------------


 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
(d)           Removal of Legends.  Certificates evidencing Securities shall not
be required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of counsel), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that such Buyer provides the
Company with an opinion of counsel to such Buyer, in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Securities may
be made without registration under the applicable requirements of the 1933 Act
or (v) if such legend is not required under applicable requirements of the 1933
Act (including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).  If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) Trading Days following the
delivery by a Buyer to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Buyer as may be required above in this
Section 5(d), as directed by such Buyer, either: (A) deliver (or cause to be
delivered to) such Buyer a certificate representing such Securities that is free
from all restrictive and other legends or (B) credit the balance account of such
Buyer’s or such Buyer’s nominee with DTC with a number of shares of Common Stock
equal to the number of Conversion Shares or Warrant Shares (as the case may be)
represented by the certificate, the conversion notice or exercise notice (as the
case may be) so delivered by such Buyer (the date by which such certificate is
required to be delivered to such Buyer or such credit is so required to be made
to the balance account of such Buyer’s or such Buyer’s nominee with DTC pursuant
to the foregoing is referred to herein as the “Required Delivery Date”).
 
28

--------------------------------------------------------------------------------


 
(e)            Failure to Timely Deliver; Buy-In.  If the Company fails to (i)
issue and deliver (or cause to be delivered) to a Buyer by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
such Buyer that is free from all restrictive and other legends or (ii) credit
the balance account of such Buyer’s or such Buyer’s nominee with DTC for such
number of shares of Conversion Shares or Warrant Shares so delivered to the
Company, then, in addition to all other remedies available to such Buyer, the
Company shall pay in cash to such Buyer on each day after the Required Delivery
Date that the issuance or credit of such shares is not timely effected an amount
equal to 1% of the original principal amount of such Buyer’s Note. In addition
to the foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such Buyer’s or such
Buyer’s nominee with DTC by the Required Delivery Date, and if on or after the
Required Delivery Date such Buyer purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Buyer of shares of Common Stock that such Buyer anticipated receiving from the
Company without any restrictive legend, then, in addition to all other remedies
available to such Buyer, the Company shall, within three (3) Trading Days after
such Buyer’s request and in such Buyer’s sole discretion, either (i) pay cash to
such Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate or credit such Buyer’s balance account shall terminate and such
shares shall be cancelled, or (ii) promptly honor its obligation to deliver to
such Buyer a certificate or certificates or credit such Buyer’s DTC account
representing such number of shares of Common Stock that would have been issued
if the Company timely complied with its obligations hereunder and pay cash to
such Buyer in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Conversion Shares or Warrant Shares
(as the case may be) that the Company was required to deliver to such Buyer by
the Required Delivery Date times (B) the Closing Sale Price (as defined in the
Warrants) of the Common Stock on the Trading Day immediately preceding the
Required Delivery Date.
 
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
(a)           The obligation of the Company hereunder to issue and sell the
Notes and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in their sole discretion by
providing each Buyer with prior written notice thereof:
 
   (i)            Such Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.
 
   (ii)          Such Buyer and each other Buyer shall have delivered to the
Company the Purchase Price (less, in the case of Cranshire, the amounts withheld
pursuant to Section 4(g))for the Note and the related Warrants being purchased
by such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
29

--------------------------------------------------------------------------------


 
   (iii)         The representations and warranties of such Buyer shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date), and such Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date.
 
7.
CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 
(a)            The obligation of each Buyer hereunder to purchase its Note and
its related Warrants at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
   (i)           The Company and each Subsidiary (as the case may be) shall have
duly executed and delivered to such Buyer each of the Transaction Documents to
which it is a party and the Company shall have duly executed and delivered to
such Buyer a Note (in such amount as is set forth across from such Buyer’s name
in column (3) of the Schedule of Buyers and the related Series A Warrants,
Series B Warrants and Series C Warrants (for such number of shares of Common
Stock as is set forth across from such Buyer’s name in columns (4), (5) and (6)
of the Schedule of Buyers, respectively) being purchased by such Buyer at the
Closing pursuant to this Agreement.
 
   (ii)           Such Buyer shall have received the opinion of Patton Boggs
LLP, the Company’s counsel, dated as of the Closing Date, in the form acceptable
to such Buyer.
 
   (iii)         The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.
 
   (iv)         The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Closing Date.
 
   (v)          The Company shall have delivered to such Buyer a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company and each Subsidiary conducts
business and is required to so qualify, as of a date within ten (10) days of the
Closing Date.
 
   (vi)         The Company shall have delivered to such Buyer a certified copy
of the Articles of Incorporation as certified by the Nevada Secretary of State
within ten (10) days of the Closing Date.

 
30

--------------------------------------------------------------------------------

 

(vii)         Each Subsidiary shall have delivered to such Buyer a certified
copy of its certificate of incorporation as certified by the Secretary of State
(or comparable office) of such Subsidiary’s jurisdiction of incorporation within
ten (10) days of the Closing Date.
 
(viii)        The Company and each Subsidiary shall have delivered to such Buyer
a certificate, executed by the Secretary of the Company and each Subsidiary and
dated as of the Closing Date, as to (i) the resolutions consistent with Section
3(b) as adopted by the Company’s and each Subsidiary’s board of directors in a
form reasonably acceptable to such Buyer, (ii) the Articles of Incorporation of
the Company and the organizational documents of each Subsidiary and (iii) the
Bylaws of the Company and the bylaws of each Subsidiary, each as in effect at
the Closing, in the form acceptable to such Buyer.
 
(ix)           Each and every representation and warranty of the Company shall
be true and correct as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
acceptable to such Buyer.
 
(x)           The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.
 
(xi)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum maintenance requirements of
the Principal Market.
 
(xii)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market.
 
(xiii)         No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(xiv)         Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 
31

--------------------------------------------------------------------------------

 
 
(xv)         The Company shall have obtained approval of the Principal Market to
list or designate for quotation (as the case may be) the Conversion Shares and
the Warrant Shares.
 
(xvi)        The Company and its Subsidiaries shall have delivered to such Buyer
such other documents relating to the transactions contemplated by this Agreement
as such Buyer or its counsel may reasonably request.
 
8.
TERMINATION.

 
In the event that the Closing shall not have occurred with respect to a Buyer
within ten (10) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Notes and the Warrants
shall be applicable only to such Buyer providing such written notice, provided
further that no such termination shall affect any obligation of the Company
under this Agreement to reimburse such Buyer for the expenses described in
Section 4(g) above.  Nothing contained in this Section 8 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.


9.
MISCELLANEOUS.

 
(a)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 
32

--------------------------------------------------------------------------------

 
 
(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
(c)           Headings; Gender.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.  For purposes of this Agreement for each
Buyer’s benefit, the word “state” or “states” includes any “province” or
“provinces” in Canada and the concept of “law, rules or regulations” includes
laws, rules and regulations under applicable law, rules and regulations in
Canada.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  Notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Document (and without
implication that the following is required or applicable), it is the intention
of the parties that in no event shall amounts and value paid by the Company
and/or its Subsidiaries (as the case may be), or payable to or received by the
Buyers, under the Transaction Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law
(including, without limitation, any applicable Canadian law), exceed amounts
permitted under any such applicable law.  Accordingly, if any obligation to pay,
payment made to such Buyer, or collection by such Buyer pursuant the Transaction
Documents is finally judicially determined to be contrary to any such applicable
law, such obligation to pay, payment or collection shall be deemed to have been
made by mutual mistake of such Buyer, the Company and its Subsidiaries and such
amount shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by the applicable law.  Such adjustment shall be effected, to the
extent necessary, by reducing or refunding, at the option of such Buyer, the
amount of interest or any other amounts which would constitute unlawful amounts
required to be paid or actually paid to such Buyer under the Transaction
Documents.  For greater certainty, to the extent that any interest, charges,
fees, expenses or other amounts required to be paid to or received by such Buyer
under any of the Transaction Documents or related thereto are held to be within
the meaning of “interest” or another applicable term to otherwise be violative
of applicable law, such amounts shall be pro-rated over the period of time to
which they relate.

 
33

--------------------------------------------------------------------------------

 

(e)           Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Buyer has entered into with the Company or any of its Subsidiaries prior to the
date hereof with respect to any prior investment made by such Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company or any of its Subsidiaries, or any rights of or benefits to any
Buyer or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and any Buyer
and all such agreements shall continue in full force and effect.  Except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  For clarification purposes, the Recitals are part of this
Agreement.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the holders of at least a
majority of the then-outstanding principal amount of the Notes issued hereunder,
and any amendment to any provision of this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities, as applicable, provided that no such amendment shall be effective to
the extent that it (1) applies to less than all of the holders of the Notes then
outstanding, (2) imposes any obligation or liability on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion) or (3) applies retroactively.  No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.  No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, all holders of the Notes or all
holders of the Warrants (as the case may be).  The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.  Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise.
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 
34

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Magnum d’Or Resources, Inc.
110 E. Broward Boulevard, Suite 1700
Ft. Lauderdale, Florida 33301
Telephone: (305) 420-6563
Facsimile: (305) 395-4858
Attention: CEO

 
With a copy (for informational purposes only) to:
 
Patton Boggs LLP
1801 California Street, Ste. 4900
Denver, CO 80202
Telephone:  (303) 894-6154
Facsimile:  (303) 894-9239
Attention:  James Muchmore

 
If to the Transfer Agent:
 
Holladay Stock Transfer
2939 N 67th Pl Ste C
Scottsdale, AZ 85251
Telephone:  (480) 481-3940
Facsimile:  (480) 481-3941


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes only) to:
 
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Telephone:  (312) 456-8400
Facsimile:  (312) 456-8435
Attention:  Peter H. Lieberman, Esq.
Todd A. Mazur, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Greenberg Traurig, LLP shall only be provided copies of notices
sent to Cranshire.  Written confirmation of receipt (A) given by the recipient
of such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 
35

--------------------------------------------------------------------------------

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities.  The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable under the Transaction Documents,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Warrants) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants).  A
Buyer may assign some or all of its rights hereunder in connection with any
transfer of any of its Securities without the consent of the Company, in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).
 
(i)           Survival.  The representations, warranties, agreements and
covenants shall survive the Closing.  Each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           Indemnification.  In consideration of each Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (iii) any disclosure properly made by such Buyer pursuant to
Section 4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 
36

--------------------------------------------------------------------------------

 

(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)           Remedies.  Each Buyer and each holder of any Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers.  The Company therefore agrees that the
Buyers shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.
 
(n)           Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company or any Subsidiary does not timely
perform its related obligations within the periods therein provided, then such
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company or such Subsidiary (as the case may be), any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights
 
(o)           Payment Set Aside.  To the extent that the Company or any
Subsidiary makes a payment or payments to any Buyer hereunder or pursuant to any
of the other Transaction Documents or any of the Buyers enforce or exercise
their rights hereunder or thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company or any Subsidiary, a trustee, receiver or any other Person under
any law (including, without limitation, any bankruptcy law, foreign, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not
occurred.  Unless otherwise expressly indicated, all dollar amounts referred to
in this Agreement and the other Transaction Documents are in United States
Dollars (“US Dollars”), and all amounts owing under this Agreement and all other
Transaction Documents shall be paid in US Dollars.  All amounts denominated in
other currencies shall be converted in the US Dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation.  “Exchange
Rate” means, in relation to any amount of currency to be converted into US
Dollars pursuant to this Agreement, the US Dollar exchange rate as published in
the Wall Street Journal on the relevant date of calculation.

 
37

--------------------------------------------------------------------------------

 
 
(p)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction
Documents.  The decision of each Buyer to purchase Securities pursuant to the
Transaction Documents has been made by such Buyer independently of any other
Buyer.  Each Buyer acknowledges that no other Buyer has acted as agent for such
Buyer in connection with such Buyer making its investment hereunder and that no
other Buyer will be acting as agent of such Buyer in connection with monitoring
such Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents.  The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer.  It is expressly understood
and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 
38

--------------------------------------------------------------------------------

 

(q)           Certain Adjustments.  If, and whenever on or after the date hereof
until the earlier to occur of (i) the five (5) year anniversary of the Closing
Date or (ii) the date on which none of the Notes are outstanding, a Subsequent
Placement occurs and involves any terms or conditions that are or become more
favorable to any Person than any of the terms or conditions contained in this
Agreement or any of the Securities, then (i) the Company shall provide notice
thereof to each Buyer immediately following the occurrence thereof and (ii) the
terms and conditions of this Agreement and the Securities (other than Section
1(d) of the Notes and Section 1(f) of the Warrants) shall be, without any
further action by any Buyer or the Company, automatically amended and modified
in an economically and legally equivalent manner such that each Buyer shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be), provided that upon written notice to the Company at any time any Buyer
may elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this Agreement or
the Securities (as the case may be) shall apply to such Buyer as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to such Buyer.  The provisions of
this Section 9(q) shall apply similarly and equally to each Subsequent
Placement.
 
[signature pages follow]

 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.


COMPANY:
 
MAGNUM D’OR RESOURCES, INC.
     
By:
/s/Joseph Glusic
  
Name:    
 Joseph Glusic 
    
Title:
President
  


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.


BUYERS:
 
CRANSHIRE CAPITAL, L.P.
 
By:  
Downsview Capital, Inc.
Its:
General Partner
   
/s/Mitchell P. Kopin
By:
Mitchell P. Kopin
Its:
President

 
IROQUOIS MASTER FUND LTD.
   
By:
/s/Joshua Silverman
 
Name: Joshua Silverman
 
Title: Authorized Signatory

 
HUDSON BAY FUND LP
 
By: HUDSON BAY CAPITAL MANAGEMENT
LP, its investment manager
   
By:
/s/
 
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 
 
HUDSON BAY FUND OVERSEAS LP
 
By: HUDSON BAY CAPITAL MANAGEMENT
LP, its investment manager
 
By:
/s/
 
Name:
 
Title:



 
ROCKMORE INVESTMENT MASTER FUND
LTD
 
By: ROCKMORE CAPITAL, LLC
   
By:
/s/ Brian Daly
 
Name: Brian Daly
 
Title: Director



 
NEXT VIEW CAPITAL LP
 
By: NEXT VIEW PARTNERS LLC
   
By:
/s/ Stewart Flink
 
Name: Stewart Flink
 
Title: Manager
   
KINGSBROOK OPPORTUNITIES MASTER
FUND LP
 
By: KINGSBROOK OPPORTUNITIES GP
LLC, ITS GENERAL PARTNER
   
By:
/s/ Adam J. Chill
 
Name: Adam J. Chill
 
Title: Managing Member

 

--------------------------------------------------------------------------------


 
BRIO CAPITAL LP
 
By: BRIO CAPITAL MANAGEMENT LLC, its
general partner
   
By:
/s/ Shaye Hirsch
 
Name: shaye Hirsch
 
Title: Managing Member


 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF BUYERS


(1)
 
(2)
 
(3)
   
(4)
   
(5)
   
(6)
   
(7)
 
(8)
                                     
Buyer
 
Address and
Facsimile Number
 
Principal
Amount
of Note
   
Number
of
Series A
Warrants
   
Number of
Series B
Warrants
   
Number of
Series C
Warrants
   
Purchase Price
 
Legal Representative’s
Address and Facsimile Number
                         
Cranshire Capital, L.P.
 
3100 Dundee Road, Suite 703
Northbrook, Illinois 60062
Attn:  Mitchell P. Kopin
Facsimile: (847) 562-9031
  $ 1,000,000       619,835       826,446       619,835     $ 1,000,000  
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attention:  Peter H. Lieberman
                  Todd A. Mazur
Facsimile: (312) 456-8435
                                               
Iroquois Master Fund Ltd.
 
641 Lexington Avenue, 26th Fl.
NY, NY 10022
Attn: Josh Silverman
Facsimile: (212) 207-8277
  $ 750,000       464,876       619,835       464,876     $ 750,000  
Iroquois Master Fund Ltd.
641 Lexington Avenue, 26th Floor
New York, New York  10022
Facsimile:  (212) 207-3452
Attn: Mitch Kulick
                                               
Rockmore Investment Master Fund Ltd.
 
c/o Rockmore Capital, LLC
150 East 58th Street
NY, NY 10155
Attn: Michael Clateman
Facsimile: (212) 258-2315
  $ 250,000       154,959       206,612       154,959     $ 250,000  
c/o Rockmore Capital, LLC
150 East 58th Street
NY, NY 10155
Attn: Michael Clateman
Facsimile: (212) 258-2315
                                               
Next View Capital L.P.
 
95 Revere Drive, Suite A
Northbrook, Illinois 60062
Attn: Stewart Flink
Facsimile: (847) 559-5807
  $ 250,000       154,959       206,612       154,959     $ 250,000  
Elected not to provide
                                               
Hudson Bay Fund LP
 
c/o Hudson Bay Capital Management LP
120 Broadway, 40th Fl.
NY, NY 10271
Attn: Yoav Roth
Facsimile: (646) 478-9513
  $ 205,000       127,067       169,421       127,067     $ 205,000  
Elected not to provide
                                               
Hudson Bay Overseas Fund, Ltd.
 
c/o Hudson Bay Capital Management LP
120 Broadway, 40th Fl.
NY, NY 10271
Attn: Yoav Roth
Facsimile: (646) 478-9513
  $ 295,000       182,852       243,802       182,852     $ 295,000  
Elected not to provide
                                               
Alpha Capital Anstalt
 
c/o LH Financial Services Corp
150 Central Park South, 2nd Fl.
NY, NY 10019
Attn: Joe Hammer
Facsimile: (212) 586-8244
  $ 350,000       216,942       289,256       216,942     $ 350,000  
Elected not to provide
                                               
Kingsbrook Opportunities Master Fund LP
 
c/o Kingsbrook Opportunities GP LLC
590 Madison Avenue, 27th Fl.
NY, NY 10022
Attn: Adam Chill
Facsimile: (212) 600-8290
  $ 200,000       123,967       165,289       123,967     $ 200,000  
Elected not to provide
                                               
Brio Capital, LP
 
401 E. 34th Street, Suite South 33c
NY, NY 10016
Attn: Shaye Hirsch
Facsimile: (646) 390-2158
  $ 200,000       123,967       165,289       123,967     $ 200,000  
Elected not to provide


 
 

--------------------------------------------------------------------------------

 

The Company’s Schedules


To that certain Securities Purchase Agreement (the “Agreement”)
Dated December 21, 2009
By and among
Magnum d’Or Resources, Inc., as the “Company”
And
Each of the “Buyers”, who are signatories to the Securities Purchase Agreement


Capitalized terms used in these Schedules and not otherwise defined shall have
the same definition ascribed to such terms in the Agreement.

 
 

--------------------------------------------------------------------------------

 

Schedule 3(q)


Transactions with Affiliates


None.

 
 

--------------------------------------------------------------------------------

 

Schedule 3(r)


Equity Capitalization
 
The following disclosure is an exception to the representation and warranty set
forth in Section 3(r)(iii).
 
There are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound except as set forth in the following
documents:
 
·           Promissory Note dated June 9, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Cache Bank and Trust in the original principal amount of
$1,000,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Cache Bank and Trust, recorded in the real estate records of Weld County,
Colorado on September 2, 2009 at Reception No. 3646372
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Cache Bank and Trust and recorded in the real
estate records of Weld County, Colorado on September 2, 2009 at Reception No.
3646373
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Cache Bank and Trust
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Nevada, filing No.  2009020579-9
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Colorado, Filing No. 2009F071135
 
·           Promissory Note dated June 10, 2009 by Magnum D’Or Resources, Inc.
payable to the order of FGH Financial, LLC in the original principal amount of
$1,412,603
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of FGH
Financial, LLC, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646374
 
·           Promissory Note dated June 18, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Mile High Banks in the original principal amount of
$995,500

 
 

--------------------------------------------------------------------------------

 
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of Mile
High Banks, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646375
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Mile High Banks and recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646376
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Mile High Banks
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, filed on August 24, 2009 with the
Secretary of State of the State of Nevada, filing No. 2009020741-4
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, recorded on September 2, 2009 in
the real estate records of Weld County, Colorado at Reception No. 3646377
 
·           Promissory Note dated August 25, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Charles Kohlhaas and Jean Widman, as joint tenants, in
the original principal amount of $550,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Charles Kohlhaas and Jean Widman, as joint tenants, recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646378
 

--------------------------------------------------------------------------------

The following disclosure is an exception to the representation and warranty set
forth in Section 3(r)(iv).
 
There are no financing statements securing obligations in any amounts filed in
connection with the Company or any of its Subsidiaries except for the following
financing statements:
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Nevada, filing No.  2009020579-9
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Colorado, Filing No. 2009F071135
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, filed on August 24, 2009 with the
Secretary of State of the State of Nevada, filing No. 2009020741-4

 
 

--------------------------------------------------------------------------------

 
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, recorded on September 2, 2009 in
the real estate records of Weld County, Colorado at Reception No. 3646377
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Cache Bank and Trust, recorded in the real estate records of Weld County,
Colorado on September 2, 2009 at Reception No. 3646372
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of FGH
Financial, LLC, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646374
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of Mile
High Banks, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646375
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Charles Kohlhaas and Jean Widman, as joint tenants, recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646378

 
 

--------------------------------------------------------------------------------

 

Schedule 3(s)


Indebtedness and Other Contacts


The following disclosure is an exception to the representation and warranty set
forth in Section 3(s)(i).


Neither the Company nor any of its Subsidiaries has any outstanding Indebtedness
except as evidenced by the following documents:


·           Promissory Note dated June 9, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Cache Bank and Trust in the original principal amount of
$1,000,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Cache Bank and Trust, recorded in the real estate records of Weld County,
Colorado on September 2, 2009 at Reception No. 3646372
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Cache Bank and Trust and recorded in the real
estate records of Weld County, Colorado on September 2, 2009 at Reception No.
3646373
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Cache Bank and Trust
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Nevada, filing No.  2009020579-9
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Colorado, Filing No. 2009F071135
 
·           Promissory Note dated June 10, 2009 by Magnum D’Or Resources, Inc.
payable to the order of FGH Financial, LLC in the original principal amount of
$1,412,603
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of FGH
Financial, LLC, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646374
 
·           Promissory Note dated June 18, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Mile High Banks in the original principal amount of
$995,500
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of Mile
High Banks, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646375
 
 
 

--------------------------------------------------------------------------------

 

·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Mile High Banks and recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646376
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Mile High Banks
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, filed on August 24, 2009 with the
Secretary of State of the State of Nevada, filing No. 2009020741-4
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, recorded on September 2, 2009 in
the real estate records of Weld County, Colorado at Reception No. 3646377
 
·           Promissory Note dated August 25, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Charles Kohlhaas and Jean Widman, as joint tenants, in
the original principal amount of $550,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Charles Kohlhaas and Jean Widman, as joint tenants, recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646378
 

--------------------------------------------------------------------------------

 
The following disclosure is an exception to the representation and warranty set
forth in Section 3(s)(ii).


Neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect except for the following
documents:


·           Promissory Note dated June 9, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Cache Bank and Trust in the original principal amount of
$1,000,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Cache Bank and Trust, recorded in the real estate records of Weld County,
Colorado on September 2, 2009 at Reception No. 3646372
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Cache Bank and Trust and recorded in the real
estate records of Weld County, Colorado on September 2, 2009 at Reception No.
3646373
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Cache Bank and Trust
 
 
 

--------------------------------------------------------------------------------

 

·           Promissory Note dated June 10, 2009 by Magnum D’Or Resources, Inc.
payable to the order of FGH Financial, LLC in the original principal amount of
$1,412,603
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of FGH
Financial, LLC, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646374
 
·           Promissory Note dated June 18, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Mile High Banks in the original principal amount of
$995,500
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of Mile
High Banks, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646375
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Mile High Banks and recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646376
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Mile High Banks
 
·           Promissory Note dated August 25, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Charles Kohlhaas and Jean Widman, as joint tenants, in
the original principal amount of $550,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Charles Kohlhaas and Jean Widman, as joint tenants, recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646378
 

--------------------------------------------------------------------------------

 
The following disclosure is an exception to the representation and warranty set
forth in Section 3(s)(iv).


Neither the Company nor any of its Subsidiaries is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect except for the following documents:


·           Promissory Note dated June 9, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Cache Bank and Trust in the original principal amount of
$1,000,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Cache Bank and Trust, recorded in the real estate records of Weld County,
Colorado on September 2, 2009 at Reception No. 3646372

 
 

--------------------------------------------------------------------------------

 

·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Cache Bank and Trust and recorded in the real
estate records of Weld County, Colorado on September 2, 2009 at Reception No.
3646373
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Cache Bank and Trust
 
·           Promissory Note dated June 10, 2009 by Magnum D’Or Resources, Inc.
payable to the order of FGH Financial, LLC in the original principal amount of
$1,412,603
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of FGH
Financial, LLC, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646374
 
·           Promissory Note dated June 18, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Mile High Banks in the original principal amount of
$995,500
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of Mile
High Banks, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646375
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Mile High Banks and recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646376
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Mile High Banks
 
·           Promissory Note dated August 25, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Charles Kohlhaas and Jean Widman, as joint tenants, in
the original principal amount of $550,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Charles Kohlhaas and Jean Widman, as joint tenants, recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646378
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3(t)


Litigation


None.

 
 

--------------------------------------------------------------------------------

 

Schedule 3(mm)


Ranking of Notes


The Indebtedness evidenced by the following agreements:


·           Promissory Note dated June 9, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Cache Bank and Trust in the original principal amount of
$1,000,000
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of
Cache Bank and Trust, recorded in the real estate records of Weld County,
Colorado on September 2, 2009 at Reception No. 3646372
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Cache Bank and Trust and recorded in the real
estate records of Weld County, Colorado on September 2, 2009 at Reception No.
3646373
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Cache Bank and Trust
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Nevada, filing No.  2009020579-9
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Cache Bank and Trust, as secured party, filed on August 21, 2009
with the Secretary of State of the State of Colorado, Filing No. 2009F071135
 
·           Promissory Note dated June 10, 2009 by Magnum D’Or Resources, Inc.
payable to the order of FGH Financial, LLC in the original principal amount of
$1,412,603
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of FGH
Financial, LLC, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646374
 
·           Promissory Note dated June 18, 2009 by Magnum D’Or Resources, Inc.
payable to the order of Mile High Banks in the original principal amount of
$995,500
 
·           Deed of Trust dated August 25, 2008 by Magnum D’Or Resources, Inc.
in favor of the Public Trustee of Weld County, Colorado, for the benefit of Mile
High Banks, recorded in the real estate records of Weld County, Colorado on
September 2, 2009 at Reception No. 3646375
 
·           Assignment of Lease, Rent and Other Income dated August 25, 2008 by
Magnum D’Or Resources, Inc. to Mile High Banks and recorded in the real estate
records of Weld County, Colorado on September 2, 2009 at Reception No. 3646376
 
·           Security Agreement dated August 25, 2009 between Magnum D’Or
Resources, Inc. and Mile High Banks

 
 

--------------------------------------------------------------------------------

 

·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, filed on August 24, 2009 with the
Secretary of State of the State of Nevada, filing No. 2009020741-4
 
·           UCC-1 Financing Statement naming Magnum D’Or Resources, Inc., as
debtor, and Mile High Banks, as secured party, recorded on September 2, 2009 in
the real estate records of Weld County, Colorado at Reception No. 3646377
 
 
 

--------------------------------------------------------------------------------

 

Schedule 4(k)


Consultants:


Steve Caboor
Kyle Pottorff
USA Master Web Advisors
Larry Hogan
Green Spirit Managerial Consultants
Ayman Haddad

 
 

--------------------------------------------------------------------------------

 